    Case 20-10053          Doc 20      Filed 08/09/20 Entered 08/09/20 23:16:40                  Desc Imaged
                                      Certificate of Notice Page 1 of 2
Form cxdsch7

                                   UNITED STATES BANKRUPTCY COURT
                                         Northern District of Illinois
                                              Eastern Division
                                              219 S Dearborn
                                                 7th Floor
                                             Chicago, IL 60604



In Re:
                                                           Case No. 20−10053
Vincent Carlino                                            :
7073 Hidden Green Circle                                   Chapter : 7
Fox Lake, IL 60020                                         Judge :   A. Benjamin Goldgar
SSN: xxx−xx−1081 EIN: N.A.
aka Vincent P. Carlino




                     NOTICE OF CHAPTER 7 OR 11 CLOSED WITHOUT DISCHARGE



      All creditors and parties in interest are notified that the above−captioned case has been closed without entry of
discharge as Debtor did not file Official Form 423, Certification About a Financial Management Course. If the debtor
subsequently files a motion to reopen, the reopening fee must be paid.




                                                            FOR THE COURT




Dated: August 7, 2020                                       Jeffrey P. Allsteadt, Clerk
                                                            United States Bankruptcy Court
           Case 20-10053           Doc 20       Filed 08/09/20 Entered 08/09/20 23:16:40                         Desc Imaged
                                               Certificate of Notice Page 2 of 2
                                               United States Bankruptcy Court
                                               Northern District of Illinois
In re:                                                                                                     Case No. 20-10053-ABG
Vincent Carlino                                                                                            Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 0752-1                  User: mgarcia1                     Page 1 of 1                          Date Rcvd: Aug 07, 2020
                                      Form ID: cxdsch7                   Total Noticed: 17


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 09, 2020.
db             +Vincent Carlino,   7073 Hidden Green Circle,     Fox Lake, IL 60020-1030
28923434       +ACAR Leasing LTD dba GM Financial Leasing,    P.O Box 183853,    Arlington, TX 76096-3853
28821303        Credit Management,    Bankruptcy Department,    6080 TENNYSON PKWY,    Plano, TX 75024-6002
28821310        Medical Business Bureau, LLC,    1460 Renaissance Dr., Ste 400,     Park Ridge, IL 60068-1349
28821312        Midwest Anes Partners,    P.O. Box 326,   Grand Haven, MI 49417-0326
28821313       +Northwest Community Hospital,    P.O. Box 5990,    Carol Stream, IL 60197-5990
28821314       +Schiller Park Police Dept.,    9526 W Irving Park Road,    Schiller Park, IL 60176-1924
28821315        US Dept of Education,    Claims Filing Unit,    PO Box 790321,   Saint Louis, MO 63179-0321

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
28821300       +E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Aug 08 2020 02:01:53         Cap One,
                 Bankruptcy Department,    4515 N Santa Fe Ave,    Oklahoma City, OK 73118-7901
28821301        E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Aug 08 2020 02:02:11
                 Capital One Bank USA NA,    PO Box 71083,    Charlotte, NC 28272-1083
28821302       +E-mail/Text: documentfiling@lciinc.com Aug 08 2020 02:03:12        Comcast,
                 Bankruptcy Department,    PO Box 1931,    Burlingame, CA 94011-1931
28821304        E-mail/PDF: creditonebknotifications@resurgent.com Aug 08 2020 02:01:22          Credit One Bank,
                 PO Box 98872,    Las Vegas, NV 89193-8872
28821305       +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Aug 08 2020 02:03:26         GM Financial,
                 PO Box 183853,    Arlington, TX 76096-3853
28821306       +E-mail/Text: Harris@ebn.phinsolutions.com Aug 08 2020 02:04:35        Harris & Harris, Ltd,
                 111 West Jackson Blvd,    Suite 400,    Chicago, IL 60604-4135
28821307        E-mail/Text: rev.bankruptcy@illinois.gov Aug 08 2020 02:03:48        Illinois Dept. of Revenue,
                 Bankruptcy Unit,    P.O. Box 19035,    Springfield, IL 62794-9035
28821308        E-mail/Text: sbse.cio.bnc.mail@irs.gov Aug 08 2020 02:03:24        IRS,    Internal Revenue Service,
                 P.O. Box 7346,    Philadelphia, PA 19101-7346
28821311       +E-mail/PDF: MerrickBKNotifications@Resurgent.com Aug 08 2020 02:01:46         Merrick Bank,
                 10705 S. Jordan Gtwy. Ste. 200,     South Jordan, UT 84095-3977
                                                                                                 TOTAL: 9

             ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
28821309          Medical
                                                                                                                    TOTALS: 1, * 0, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Aug 09, 2020                                             Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on August 7, 2020 at the address(es) listed below:
              Cari A Kauffman   on behalf of Creditor   ACAR Leasing LTD d/b/a GM Financial Leasing
               ckauffman@sormanfrankel.com, dfrankel@sormanfrankel.com
              David M Siegel   on behalf of Debtor 1 Vincent Carlino davidsiegelbk@gmail.com,
               R41057@notify.bestcase.com;johnellmannlaw@gmail.com
              John E Gierum   john@gierummantas.com, IL25@ecfcbis.com
              Patrick S Layng   USTPRegion11.ES.ECF@usdoj.gov
                                                                                            TOTAL: 4
